DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0012] should likely be amended to recite --an outer rubber layer [[34]]36 encompassing a plastic insert layer [[36]]34.--  Appropriate correction is required.
Claim Objections
Claims 1, 2, 8, 9, 15 and 16 are objected to because of the following informalities: claims 1, 2, 8, 9 and 16 all recite “the seal surface” which should all be amended to recite --the sealing surface--.  In claim 15, line 5 should be amended to recite --an [[s ]]outer layer--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-19 and 22 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 15 recites “the pipe”.  The limitation directed towards “a pipe” is not shown in the Drawings.  There was no mention of a pipe in the entirety of the original specification.  Consequently, claims 16-19 and 22 are also rejected under 35 USC 112(a) as failing to comply with the written description requirement since they depend from a claim that is rejected under 35 USC 112(a) as failing to comply with the written description requirement.
As a note, since the rest of the pipe limitations have been removed from the other claims, it was best understood by the examiner that line 4 of claim 15 should likely recite --an insert layer;-- similar to claims 1 and 8 and has been treated as such below.
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 15-19, 21 and 22 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the same exterior surface" in line 11 and the limitation “the bottom of the plug” also in line 11.  Claim 8 recites the limitation "the same exterior surface" in lines 5-6 on page 5 and the limitation “the bottom of the plug” in line 6 of page 5.  Claim 15 recites the limitation "the pipe" in line 4, the limitation "the same exterior surface" in line 11 and the limitation “the bottom of the plug” also in line 11.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 2-7, 9-13, 16-19, 21 and 22 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-13, 15, 18, 19, 21 and 22 are rejected under 35 USC 102(a)(1) as being anticipated by Budde (US 6,561,270 B1).
As a note, while there appear to be several typographical errors in the Specification in Budde, the examiner considers all instances of “the top plug” in the Specification to be referring to “201” as shown in FIG. 3 and all instances of “the bottom plug” to be referring to “301” as also shown in FIG. 3.
Referring to claim 1: Budde teaches a plug for displacing cement in a downhole well environment, the plug comprising:
an insert layer 201;
an outer layer 301 encompassing a section of the insert layer, the outer layer having a sealing surface (surface at the bottom of FIG. 3) and at least one wiper 316, 318; and
the sealing surface having a first profile and a second profile formed therein, the first profile radially offset from the second profile, the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned to face an axial direction (from the bottom to top of FIG. 3) of the plug; wherein the first profile and the second profile are both positioned adjacent to one another on the same exterior surface of the bottom of the plug;
wherein the seal surface creates a hydraulic seal with another device when under pressure; wherein the hydraulic seal seals in the axial direction when created (since plug 201 is pushed downwardly (in other words, in the axial direction) inside plug 301 to create the seal, column 6, lines 36-45).
Referring to claims 4 and 5: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form profile 309) and a plurality of line profiles (placed end-to-end to form profile 308).
Referring to claim 6: Budde teaches the plug is a bottom plug 301 and the sealing surface is a downstream surface and the other device is a float collar (column 6, lines 24-30).
Referring to claims 1 and 7: Budde teaches a plug for displacing cement in a downhole well environment, the plug comprising:
an insert layer 202c;
an outer layer 207 encompassing a section of the insert layer, the outer layer having a sealing surface 208, 209 and at least one wiper 216, 218; and
the sealing surface having a first profile and a second profile formed therein, the first profile radially offset from the second profile, the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned to face an axial direction (from the bottom to top of FIG. 3) of the plug; wherein the first profile and the second profile are both positioned adjacent to one another on the same exterior surface of the bottom of the plug;
wherein the seal surface creates a hydraulic seal with another device when under pressure; wherein the hydraulic seal seals in the axial direction when created (since plug 201 is pushed axially downwardly inside plug 301 to create the seal, column 6, lines 36-45);
wherein the plug is a top plug 201 and the sealing surface is a downstream seal surface and the other device is a bottom plug 301.
Referring to claim 8: Budde teaches a method of displacing cement in a downhole well environment, the method comprising:
propelling a bottom plug 301 into the downhole well environment;
pumping cement into the downhole well environment above the bottom plug (column 6, lines 24-30);
forcing the cement through the bottom plug by propelling a top plug 201 into the downhole well environment above the cement (column 6, lines 31-45); and
creating a hydraulic seal between the bottom plug and another device (column 6, lines 28-30 and 38-42);
wherein the bottom plug comprises:
an insert layer 201;
an outer layer 301 encompassing a section of the insert layer, the outer layer having a sealing surface 308, 309 and at least one wiper 316, 318; and
the sealing surface having a first profile and a second profile formed therein, the first profile radially offset from the second profile, the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned to face an axial direction (from the bottom to top of FIG. 3) of the plug; wherein the first profile and the second profile are both positioned adjacent to one another on the same exterior surface of the bottom of the plug;
wherein the seal surface creates a hydraulic seal with the other device when under pressure; wherein the hydraulic seal seals in the axial direction when created (since 301 is pushed axially downwardly to create the seal, column 6, lines 24-30).
Referring to claims 11 and 12: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular profiles (placed end-to-end to form profile 309) and a plurality of line profiles (placed end-to-end to form profile 308).
Referring to claim 13: Budde teaches the other device is a float collar (column 6, lines 24-30).
Referring to claim 15: Budde teaches a system for displacing cement in a downhole well environment, the system comprising:
a bottom plug 301 comprising:
an insert layer 302c;
an outer layer 307 encompassing a section of the insert layer, the outer layer comprising a sealing surface 308, 309;
the sealing surface having a first profile and a second profile formed therein, the first profile radially offset from the second profile, the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned to face an axial direction (from the bottom to top of FIG. 3) of the plug; wherein the first profile and the second profile are both positioned adjacent to one another on the same exterior surface of the bottom of the plug; and
a top plug 201;
wherein the sealing surface, in response to receiving the top plug, creates a hydraulic seal with a landing collar; wherein the hydraulic seal seals in the axial direction when created (column 6, lines 24-30).
Referring to claims 18 and 19: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form profile 309) and a plurality of line profiles (placed end-to-end to form profile 308).
Referring to claims 21 and 22: Budde teaches the sealing surface is flat 308.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 USC 103 as being unpatentable over Budde, alone.
Referring to claims 2, 3, 9, 10, 16 and 17: While Budde teaches modular inserts (column 5, lines 32-43), it is known to make components such as plugs (like 200, 201 or 301) out of rubber (column 3, lines 12-14), and that at least one selected from a group comprising the first profile and the second profile is integrated with the seal surface (FIG. 3), Budde does not specifically teach the insert layer is a plastic insert or concrete, wherein the second outer layer and seal surface are made of molded rubber, wherein at least one selected from a group comprising the first profile and the second profile is formed from the molded rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Budde to include the insert layer is a plastic insert or concrete, the second outer layer and seal surface are made of molded rubber, and at least one selected from a group comprising the first profile and the second profile is formed from the rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber taught by Budde to be molded rubber since molding is a very well-known method for forming components.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 14, 2022, with respect to the objections to the drawings and the Specification, as well as most of the 35 USC 112 rejections, have been fully considered and are persuasive.  The objections to the drawings and the Specification, as well as most of the 35 USC 112 rejections, have been withdrawn.  As a note, one of the previous 35 USC 112 rejections was not properly addressed and therefore remains maintained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 September 2022